Appeal of PERRY & DORMINEY.Perry & Dorminey v. CommissionerDocket No. 852.United States Board of Tax Appeals1 B.T.A. 995; 1925 BTA LEXIS 2714; April 13, 1925, decided Submitted March 31, 1925.  *2714 George M. Stanton, Esq., for the taxpayer.  Benj. H. Saunders, Esq., for the Commissioner.  *995  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from a deficiency in excess-profits tax of the above-named partnership for the year 1917, in the sum of $4,048.74.  The entire deficiency results from the elimination by the Commissioner of the opening inventory of the taxpayer in the sum of $6,838.71, pursuant to the report of the examining revenue agent.  FINDINGS OF FACT.  The taxpayer partnership was engaged, during the taxable year in question, in the business of buying and selling mules, and at the beginning of that year had on hand an inventory of mules of the value of at least $6,838.71.  DECISION.  The deficiency determined by the Commissioner is disallowed.